I115th CONGRESS1st SessionH. R. 841IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Ms. Speier (for herself, Mr. Cohen, Mrs. Watson Coleman, Ms. Pingree, Ms. DeLauro, Ms. Shea-Porter, Ms. Clarke of New York, Mr. Meeks, Mr. Soto, Ms. Slaughter, Mr. Takano, Mr. McGovern, Mr. Garamendi, Mr. Blumenauer, Ms. Eshoo, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit the appropriation of funds to the Executive Office of the President until the restoration of the White House phone-in comment line. 
1.Short titleThis Act may be cited as the Phone The White House Act. 2.Prohibition on fundsNo funds are authorized to be appropriated to the Executive Office of the President for any period during which a system is not in effect in which members of the public may submit comments to the Office by telephone.  
